 



EXHIBIT 10 (ii)

EMPLOYMENT AGREEMENT

      THIS AGREEMENT (“Agreement”), made and entered into effective as of the
6th day of December, 2003 (the “Effective Date”), by and between DENNIS R.
GLASS, an individual (“Glass”), and JEFFERSON-PILOT CORPORATION, a North
Carolina corporation (the “Company”);

RECITALS

      Glass has heretofore been employed as the President of the Company.
Effective March 1, 2004, the Company desires to employ Glass as its Chief
Executive Officer and Glass desires to be employed by the Company in that
capacity. Further, the Company desires to provide Glass with certain death,
disability, severance and supplemental retirement benefits in addition to those
provided by the employee benefit plans of the Company. The Company and Glass
desire to reduce to writing the terms of their understanding and to provide for
the continued employment of Glass by the Company pursuant to the terms of this
Agreement.

      1. Employment.

      (a) Employment. From the date of this Agreement through the close of
business of the Company on February 29, 2004, Glass shall continue to be
employed as the President of the Company. (The Company and its subsidiaries are
referred to in this Agreement collectively as “JP.”) Glass shall have such
duties and responsibilities as are commensurate with such position. Effective as
of March 1, 2004, Glass shall be employed as the Chief Executive Officer of the
Company and shall be employed in such capacity during the remaining term of this
Agreement, subject to the terms and conditions of this Agreement. As the Chief
Executive Officer, Glass shall be the principal executive officer of the
Company, having responsibility for and authority over the conduct of the
business and operations of JP, subject only to the control of the Board of
Directors of the Company and applicable law. Glass accepts and agrees to
employment as the Chief Executive Officer of the Company. Glass shall be
nominated as soon as practical to serve as a member of the Board of Directors of
the Company.

      (b) Duties. Glass shall render full-time services to the Company and
devote his best efforts to the performance and discharge of his duties and
responsibilities in a manner that promotes the best interests of JP. Glass
represents and warrants to the Company that he is not a party to or otherwise
bound by any indenture, agreement, or other instrument, which may in any way
restrict or affect him in the performance of his duties hereunder.

      2. Term. The employment of Glass hereunder shall continue until the
earlier of (a) March 1, 2007, or (b) the occurrence of any of the following
events:



        (i) The death of Glass or the Company’s termination of Glass’s
employment hereunder by reason of Glass’s total disability (total disability
meaning (for purposes of this Section 2(b)(i) and Section 4.1(c)) the inability
of Glass (as determined by a physician proposed by the Company and reasonably
acceptable to Glass) to perform substantially all of his normal daily activities
in his then capacity for the Company for a continuous period of 210 days by
reason of Glass’s mental or physical disability);           (ii) The Company’s
termination of Glass’s employment hereunder, upon prior written notice to Glass,
for “good cause.” For the purposes of this Agreement, good cause for termination
of Glass’s employment shall exist only (A) if Glass is convicted of or pleads
guilty to any felony or any act of fraud or embezzlement, or (B) if Glass has
engaged in conduct or activities involving moral turpitude materially damaging
to the property, business or reputation of JP, or (C) if Glass breaches this
Agreement in any material respect and fails to cure said breach within ten
(10) days after notice thereof from the Company or any representation or
warranty made by him in this Agreement shall be incorrect in any material
respect, or (D) if Glass persistently fails or refuses to obey any written
direction of the Company’s Board of Directors not inconsistent with this
Agreement, or (E) if Glass embezzles or knowingly, and with intent,
misappropriates, any property of JP or unlawfully appropriates any corporate
opportunity of JP;

E-11



--------------------------------------------------------------------------------



 





        (iii) (A) The Company’s termination of Glass’s employment hereunder,
effective thirty (30) days after written notice of termination is given to
Glass, in the absence of any circumstance constituting good cause, or
(B) Glass’s termination of his employment hereunder, effective thirty (30) days
after written notice of termination is given to the Company, in the absence of
any circumstance described in Section 2(b)(iv) hereof.           (iv) Glass’s
termination of his employment hereunder, effective thirty (30) days after
written notice of termination is given by Glass to the Company, if, prior to the
giving of such notice, (A) a “Change of Control of the Company” (as hereinafter
defined) has occurred, (B) the Company breaches this Agreement in any material
respect and fails to cure such breach within ten (10) days after notice thereof
from Glass or any representation or warranty of the Company in this Agreement
shall be incorrect in any material respect, or (C) the Company fails to obtain
the assumption of this Agreement by any successor to the Company or its business
(whether by merger, consolidation, transfer of assets, or otherwise). For the
purposes hereof, a “Change of Control of the Company” shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five (25%)
percent or more of the combined voting power of the Company’s then outstanding
securities; (ii) the Company or Jefferson-Pilot Life Insurance Company shall
sell substantially all of its assets in a transaction that was opposed by Glass;
(iii) there shall be consummated any consolidation or merger of the Company that
was opposed by Glass and in which the Company is not the continuing or surviving
corporation or as a result of which the holders of the Company’s capital stock
immediately prior to the consummation of the transaction do not have
substantially the same proportionate ownership of such capital stock immediately
after consummation of the transaction; or (iv) the shareholders of the Company
approve any plan or proposal for the liquidation or dissolution of the Company.

      3. Compensation; Expenses.

      3.1 Base Salary. Effective January 1, 2004 Glass shall be paid a salary
(the “Base Salary”) during the term of his employment hereunder at a rate of not
less than his base salary established for calendar year 2004, which is $925,000.
The Base Salary shall be paid to Glass in accordance with the Company’s usual
payroll schedule, less applicable withholding taxes. The Base Salary shall be
reviewed annually in good faith by the Compensation Committee of the Board of
Directors of the Company, and may be increased by the Company as deemed
appropriate after such review.

      3.2 Annual Bonuses. Not later than ten (10) days after the meeting of the
Compensation Committee of the Company’s Board of Directors on the second Monday
in February in each of calendar years 2005, 2006, 2007, and 2008, the Company
shall pay Glass additional cash compensation (less applicable withholding taxes)
with respect to the preceding calendar year (a “Bonus Year”) in an amount
computed in accordance with Section 3.3 hereof.

      3.3 Annual Bonus Computation. The additional cash compensation payable
under Section 3.2 hereof with respect to a Bonus Year shall be in an amount
equal to a portion of the Base Salary for such Bonus Year determined as follows:



        (a) JP’s income from operations (disregarding realized capital gains and
losses), as reflected in JP’s audited financial statements (“Operating Income”),
per share of common stock for the year immediately preceding the Bonus Year (the
“Prior Year’s Operating EPS”) shall be subtracted from JP’s Operating Income per
share of common stock for the Bonus Year. If the result is negative, no
additional compensation shall be payable, and no further computation will be
necessary.           (b) The amount determined in clause (a) above shall be
divided by the Prior Year’s Operating EPS. If the result is less than 0.05 (that
is, the growth in Operating Income per share is less than 5%), no additional
compensation shall be payable, and no further computation will be necessary.    
      (c) If the amount determined in clause (b) above is .05 or greater, a
percentage of Base Salary shall be obtained by straight line interpolation
between applicable points shown in the table under (d) below.

E-12



--------------------------------------------------------------------------------



 





        (d) The percentage determined in clause (c) above shall be multiplied by
the Base Salary for the Bonus Year (or one-sixth of the Base Salary in the case
of the 2007 Bonus Year), and the result obtained shall be the additional
compensation paid to Glass with respect to such Bonus Year.

In making the foregoing computation, appropriate adjustments shall be made for
any stock splits and dividends, so that the Company’s Operating Income per share
of common stock for consecutive years is properly comparable. Without limiting
the foregoing, the following table illustrates the application of the foregoing
provisions:

          Percentage Increase in Percentage of Base Operating Income Per Share
Salary Paid as Bonus

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

less than 5%
    0 %
5%
    50 %
10%
    100 %
15%
    200 %
more than 15%
    200 %

Notwithstanding the provisions of this Section 3.3, either Glass or the
Compensation Committee of the Board of Directors of the Company may propose
adjustments to the annual bonus in light of extraordinary transactions or
circumstances that affect materially the Company’s income, and any such
adjustment agreed to by both Glass and the Compensation Committee of the
Company’s Board of Directors shall be given effect.

      3.4 Adjustment Based on Audited Financial Statements. The parties
acknowledge that the Company’s audited financial statements might not be
available when the annual bonuses under Section 3.2 and 3.3 above are to be
calculated and paid. In that event the annual bonus will initially be calculated
and paid on the basis of the Company’s internal statements for the Bonus Year.
If the amount of the bonus ultimately determined to be due for any Bonus Year on
the basis of the Company’s audited financial statements differs from the bonus
that was initially paid for such Bonus Year, Glass shall promptly refund the
amount of any excess, or the Company shall promptly pay Glass an additional
amount equal to any deficiency.

      3.5 Death. If Glass dies while employed hereunder, the amount of the
additional compensation that would have been paid to him under the applicable
provisions of Sections 3.2 through 3.4 hereof with respect to the calendar year
during which his death occurred shall be multiplied by a fraction, the numerator
of which is the number of months in such calendar year prior to the month during
which his death occurred, and the denominator of which is 12 (or two if death
occurs in 2007). The dollar amount so obtained shall be paid to Glass’s wife, or
to such different person as Glass designates in writing.

      3.6 Expenses. The Company shall reimburse Glass for all reasonable
business expenses (including costs associated with Glass’s obtaining and
maintaining membership in business and social clubs reasonably acceptable to the
Company) incurred by Glass in the course of performing his duties hereunder,
provided that such expenses are itemized and presented to the Company in writing
in a form then prescribed by the Company in its general policies relating to
reimbursement of employee business expenses.

      4. Additional Employment Benefits.

      4.1 Insurance Coverage



        (a) Health. The Company shall provide Glass with the same health
insurance coverage as is provided to other senior executives as a group through
the later of age 65 or the date such coverage ordinarily terminates for senior
executives as a group. The Company’s obligation to provide such coverage shall
include (i) payment of the cost (excluding premiums and copayments in the amount
ordinarily paid by senior executives) of Glass’s participation in the group
health plan maintained by the Company, (ii) waiver of any service requirements
for eligibility for post-retirement coverage, and (iii) payment of the cost to
age 65 of a conversion policy providing coverage substantially similar to the
coverage under the Company’s group health plan, in the event that coverage under
the Company’s group health plan terminates before age 65.

E-13



--------------------------------------------------------------------------------



 





        (b) Life. The Company shall provide Glass with group life insurance
coverage in an amount equal to at least one and one-half times the amount of the
Base Salary in effect from time to time during employment, plus life insurance
coverage after termination of his employment in an amount that is in keeping
with the Company’s customary plan for senior executives and is equal to at least
one-half of the amount of Glass’s Company provided coverage on the date his
employment terminates. In addition, Glass shall have the option to purchase
additional coverage during his employment equal to one-half of the Base Salary
in effect from time to time at the employee group rate.           (c) Long Term
Disability. The Company shall provide Glass with an annual long term disability
benefit equal to at least 60% of his Base Salary in effect on the date Glass’s
employment terminates because of a total disability. Such benefit shall be paid
in substantially equal monthly installments starting with the first day of the
month following the month in which his employment terminates and ending with the
payment made for the month immediately preceding the date that retirement
benefit payments commence pursuant to Section 5 hereof. Such benefit shall be
provided in addition to the coverage provided under subsections (a) and (b) of
this Section 4.1.           (d) Other. The Company shall provide Glass with
coverage under any and all other insurance plans and arrangements maintained by
JP for its senior executives as a group. Glass represents and warrants that to
the best of his knowledge he is in excellent health at the Effective Date.

      4.2 Stock Options. At its first meeting in each of 2005, 2006, and 2007
the Compensation Committee of the Board of Directors of the Company shall in
good faith consider Glass for a grant of options to purchase shares of the
Company’s common stock, based on his performance during the prior calendar year,
in keeping with the Company’s practices. Such options shall be granted under the
Jefferson-Pilot Corporation Long Term Stock Incentive Plan and shall be granted
pursuant to documentation reasonably satisfactory to Glass and the Company, but
in any event shall have an exercise price per share equal to the fair market
value of a share of the Company’s common stock on the date of grant.

      4.3 Automobile. The Company shall, at no cost to Glass, provide to Glass a
company-owned automobile (or shall pay the costs associated with Glass’s
acquiring an automobile) of a quality reasonably acceptable to the Company. The
Company shall pay, or reimburse Glass for, all costs associated with operating,
maintaining and insuring such automobile, provided that such expenses are
itemized and presented to the Company in writing in a form then prescribed by
the Company in its general policies relating to reimbursement of employee
business expenses.

      4.4 Indemnification. With respect to any liability or expense in any
proceeding arising out of Glass’s (a) status as a director, officer, employee or
agent of the Company, or (b) service, at the request of the Company, as a
director, officer, partner, trustee, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise or as a trustee, committee
member or administrator of an employee benefit plan, the Company shall indemnify
Glass to the maximum extent that the Company offers indemnification to its
directors generally, as the Company’s policy regarding indemnification of
directors may be modified from time to time. Such indemnification shall be
provided regardless of the capacity in which Glass was named in the proceeding
(i.e. whether as director, officer, employee, agent or other capacity described
in the preceding sentence). Expenses incurred by Glass in connection with any
proceeding subject hereto shall be paid by the Company upon submission of
statements therefore, upon receipt of an undertaking by or on behalf of Glass to
repay such amounts if it ultimately is determined that he is not entitled to be
indemnified by the Company against such expenses.

      4.5 Vacation. Glass shall be entitled to five (5) weeks paid vacation
annually in accordance with the Company’s normal vacation policy applicable to
senior executive employees.

      5. Retirement Benefits.

      5.1 Amount. In lieu of any Executive Special Supplemental Benefit under
the Company’s Supplemental Benefit Plan, if Glass retires on or after March 1,
2007, the Company will pay Glass a monthly retirement benefit as computed under
(a) below reduced by the monthly retirement benefit as computed under (b) below.
If the benefit provided by (b) is larger than (a), then no retirement benefit is
payable under this Section 5.

E-14



--------------------------------------------------------------------------------



 





        (a) A monthly retirement benefit computed by multiplying (i) 2.5% for
each year of service (with years of service limited to twenty, and thus the
percentage derived therefrom limited to 50%) by (ii) Glass’s final average
monthly earnings for the five-year period ending with Glass’s retirement date.
For this purpose, final average monthly earnings means salary and annual bonus
compensation. Final average monthly earnings shall not include long-term
incentive compensation or the value of any stock grants, stock options or other
extraordinary forms of compensation. Years of service shall be computed from
Glass’s original date of employment, and partial years shall be recognized
proportionately based on a 365-day year. As an example, if Glass retires on his
65th birthday with 20 years of service, the monthly benefit computed under this
clause (a) would be 20 x 2.5%, or a monthly benefit of 50% of final average
monthly earnings.           (b) The sum of the monthly retirement benefits
provided Glass by the Company’s Basic Plan and the monthly retirement benefits
that otherwise would be provided Glass as a Supplemental Benefit (as such
capitalized terms are defined in the Company’s Supplemental Benefit Plan).    
      (c) If Glass’s service is terminated (otherwise than for cause), on or
after March 1, 2007 and before his 65th birthday, and Glass elects to commence
benefits prior to his normal benefit commencement date, the benefit payable to
Glass under this Section 5 shall be reduced by 3% for each year (and by a
proportionate amount for any partial year based on a 365-day year) by which the
benefit commencement date precedes Glass’s normal benefit commencement date
(which is the first of the month following his 65th birthday). As an example, if
Glass retires on his 58th birthday with 13 years of service, the monthly benefit
is computed by multiplying 13 × 2.5% with a result of 32.5%, and reducing this
percentage by 3% per year (or partial year) for early benefit commencement.
Thus, the benefit is 79% (a 21% reduction for retiring seven years early) of
32.5%, or 25.675% of final average monthly earnings (with this benefit further
reduced by any benefits payable under the Company’s Basic Plan and as a
Supplemental Benefit).

      5.2 Timing and Form.

      All benefits described in 5.1(a) and (b) above are expressed in terms of a
monthly life only annuity benefit beginning on Glass’s normal benefit
commencement date, which is the first of the month following Glass’s 65th
birthday. Any benefit payable to Glass or his spouse or beneficiary under this
Section 5 shall be paid to such person beginning on his/her benefit commencement
date in the same form as the benefit payable to such person under the Basic
Plan; provided, however, that Glass may elect to receive the benefit in another
form or forms (that is, a lump sum cash payment, a single life annuity, a joint
and survivor annuity, a joint and 50% survivor annuity, a life annuity with a
ten-year period certain, or another form with the approval of the Compensation
Committee of the Company’s Board of Directors) providing an actuarially
equivalent benefit. An actuarially equivalent benefit shall be determined by
using the insurance industry’s standard 1983 Group Annuity Mortality Table and
an interest rate equal to the average (for the 365 days prior to payment) yield
of ten-year U.S. Treasury Notes (as reported over such period in The Wall Street
Journal or any successor to such publication) (or, if more favorable to Glass,
the group annuity mortality table and interest rate (before expenses) then in
general use by the Company for the public sale of individual annuities).

      5.3 Death

      Should Glass die on or after March 1, 2007, and before his 65th birthday
while actively employed by the Company, Glass’s surviving spouse shall be
entitled to receive a survivor annuity equal to the amount which would have been
payable had Glass terminated service on the day prior to death and elected
payment of the benefit provided under this Section 5 in the form of a joint and
50% survivor annuity commencing on the first of the month following the date of
death. Should Glass die without a surviving spouse, no benefit will be payable
under this Section 5. Should Glass die after commencement of payment of any
benefit under this Section 5, the form of payment elected will determine whether
there are any survivor benefits payable and, if there are, the amount and extent
thereof.

      5.4 Forfeiture.

      Benefits that would otherwise be payable under this Section 5 will be
forfeited if Glass assumes a position with a competitor of the Company as an
employee or consultant that in the opinion of the Compensation

E-15



--------------------------------------------------------------------------------



 



Committee of the Company’s Board of Directors would be detrimental to the
interest of the Company or would place Glass in a likely conflict of interest.

      5.5 Source of Benefits. The retirement benefits payable under this
Agreement shall be paid by the Company from its general assets. Glass shall have
no right, interest, or claim whatsoever to the payment of a benefit from any
person other than the Company, and shall have no right or interest whatsoever
that is superior in any manner to the right of any other general and unsecured
creditor of the Company. Glass shall have no right to assign, alienate, pledge
or otherwise encumber the retirement benefits payable under this Agreement, and
any attempt to do so shall be void.

      5.6 Participation in Other Plans. Glass shall participate in all
retirement plans (qualified or non-qualified) and all deferred compensation
arrangements maintained by the Company in which other senior executives
participate as a group.

      6. Payments and Other Actions In Certain Events.

      (a) If the Company terminates Glass’s employment hereunder pursuant to
Section 2(b)(iii) in the absence of any circumstance constituting “good cause”
(as defined in Section 2(b)(ii)), then the following provisions shall govern:



        (i) Immediately upon the effectiveness of such termination of
employment, the Company shall make a lump sum cash payment to Glass in an amount
equal to the aggregate Base Salary that would have been paid to Glass under the
terms hereof after the date of termination of employment through March 1, 2007
(based on the assumption that the Base Salary as in effect immediately prior to
the date of termination was the Base Salary through such date).          
(ii) Immediately upon the effectiveness of such termination of employment, the
Company shall make a lump sum cash payment to Glass in an amount equal to
(A) one-half of the maximum additional compensation that could have been paid to
Glass pursuant to Sections 3.2 through 3.4, plus (B) one-half the maximum
additional compensation that could have been paid to Glass pursuant to the
long-term incentive compensation plan of the Company referred to in Section 8,
after the date of termination of employment had his employment hereunder
continued through March 1, 2007.           (iii) The retirement benefits
provided for in Section 5 hereof shall become payable, and for purposes of
computing Glass’s benefits under Section 5 hereof, Glass shall be treated as if
his employment continued through March 1, 2007, and such benefits shall be paid
to him at such time and in such form as elected by Glass pursuant to Section 5
hereof; unless Glass elects during the ten-day period immediately following the
date his employment terminates to receive the present value (as determined in
accordance with Section 5.2 hereof) of such retirement benefit in a single lump
sum payment, which payment shall be made on the first anniversary of the last
day of such ten-day election period.           (iv) The provisions of
Section 4.1 that by their terms apply after termination of Glass’s employment
shall apply in accordance with their terms after a termination or other event to
which this Section 6(a) applies.

      (b) If Glass terminates his employment hereunder pursuant to
Section 2(b)(iv), he shall receive all the payments and benefits described in
Section 6(a) above.

      (c) If Glass’s employment is terminated by the Company pursuant to
Section 2(b)(ii) for good cause, Glass shall be entitled to none of the payments
and benefits described in Section 6(a), except to the extent, if any, provided
in the plans referred to in Section 4.1.

      (d) If Glass’s employment terminates pursuant to Section 2(b)(i) as a
result of death or total disability, Glass shall be entitled to no further
payments hereunder other than any unpaid Base Salary (prorated) with respect to
services rendered prior to the effective date of termination, and other than the
benefits described in Section 3.5 and payments under the life insurance
maintained pursuant to Section 4.1(b) (in the event of death), or the benefits
and payments described in 4.1(a), 4.1(b), and 4.1(c) (in the event of total
disability). In addition, following termination of his employment as a result of
death or total disability, Glass shall continue to receive

E-16



--------------------------------------------------------------------------------



 



benefits under all insurance plans and arrangements for which he receives
coverage under Section 4.1(d), but only to the extent that the terms of those
plans and arrangements provide for continuation of coverage following
termination of a senior executive’s employment as a result of death or total
disability.

      (e) Glass shall have no obligation to seek other employment in the event
of termination of his employment, and no compensation or other benefits received
by Glass from any other employment shall reduce or limit the Company’s
obligation to make payments under this Section 6.

      7. Representations of the Company. The Company represents and warrants to
Glass that (a) this Agreement has been duly executed and delivered by the
Company, (b) the execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary corporate action on the part
of the Company, (c) this Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, and (d) the execution, delivery and performance of this Agreement by
the Company do not and will not conflict with, violate, or constitute a breach
of or default under, (i) the Articles of Incorporation or Bylaws of the Company
or any of its subsidiaries, (ii) any provision of law or regulations applicable
to the Company or any of its subsidiaries, (iii) any provision of any indenture,
agreement or other instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or affected,
with respect to which any such conflict, violation, breach or default would
render this Agreement unenforceable or would have a material adverse effect on
the financial condition of the Company or any of its subsidiaries, and (e) the
Company has not received any legal advice contrary to the representations and
warranties set forth in this Section 7.

      8. Long-Term Incentive Compensation. The Company has established and shall
maintain a long-term incentive compensation arrangement for Glass (in addition
to the annual bonus arrangements in Section 3 hereof) that provides for annual
incentive compensation effective with the February 2005 payment equal to a
percentage of Base Salary equal to four (4) times the compounded annual growth
rate in JP’s Operating Income per share over a trailing three-year period, that
requires a minimum compounded annual growth rate of five (5%) percent in order
for any bonus to be paid, and that provides a maximum bonus in the event of a
compounded annual growth rate of fifteen (15%) percent.

      9. Confidentiality. All reports, recommendations, advice, records,
documents and other materials, whether written or in any other media, and all
copies thereof prepared or obtained by Glass or coming into his possession
during the course of his employment with the Company, which relate to JP, shall
be the sole and exclusive property of JP, and Glass shall, at the end of his
employment with the Company use his reasonable best efforts to deliver promptly
all such materials to JP. Such reports and the information contained therein
shall be and remain the sole property of the Company. Following the termination
of his employment with the Company, Glass shall not use for his own benefit or
for the benefit of others, nor divulge, furnish or make accessible to anyone
other than JP, its directors and officers, any knowledge or information coming
into Glass’s possession during the course of his employment with JP with respect
to the business of JP that is reasonably considered by the Company’s Board of
Directors or senior executives as confidential or secret. It is understood that
information that is publicly known or reported through no breach of this
Paragraph 9 shall not be considered confidential or secret. Glass expressly
agrees that JP shall be entitled to injunctive and/or other equitable relief to
prevent an anticipatory or continuing breach of this Section 9, or any part of
this Section 9, and to secure its enforcement. Nothing herein shall be construed
as a waiver by JP of any right it may now have or hereafter acquire to monetary
damages by reason of any injury to its property, business or reputation or
otherwise arising out of any wrongful act or omission of Glass hereunder.

      10. Miscellaneous.

      10.1 Binding Effect. This Agreement shall inure to the benefit of and
shall be binding upon Glass and his executor, administrator, heirs, personal
representative and assigns, and the Company and its successors and assigns;
provided, however, that (except as expressly provided herein or in any
applicable employee benefit plans of the Company) neither party hereto may
assign any of its or his rights, or delegate any of its or his duties (except,
in the case of Glass, customary delegation of executive authority not
inconsistent with this Agreement), hereunder without the prior written consent
of the other party.

E-17



--------------------------------------------------------------------------------



 



      10.2 Governing Law. This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed and governed by and in accordance
with the laws of the State of North Carolina.

      10.3 Certain Fees and Expenses. The Company shall pay, following
submission of statements therefore, the reasonable fees and expenses of counsel
incurred by Glass in connection with the negotiation and preparation of this
Agreement and the arrangements contemplated hereby. In the event of any
litigation or dispute arising from a claim brought by Glass under Section 6 of
this Agreement, if Glass prevails the Company shall pay, or reimburse Glass for,
all reasonable legal fees and expenses incurred by Glass in connection with such
litigation or dispute.

      10.4 Headings. The Section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

      10.5 Notices. Unless otherwise agreed to in writing by the parties hereto,
all communications provided for hereunder shall be in writing and shall be
deemed to be given when delivered in person or five (5) business days after
being sent by first-class mail and addressed as follows:



        (a) If to Glass, addressed to such home address for Glass as is then
shown on the Company’s records.



  (b)  If to the Company, addressed to:

100 North Greene Street

Greensboro, North Carolina 27401

Attention: Corporate Secretary

or to such other person or address as shall be furnished in writing by any party
to the other prior to the giving of the applicable notice or communication.

      10.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

      10.7 Coordination with Executive Change in Control Severance Plan. This
Agreement does not amend, or affect Glass’s rights as a participant in, the
Company’s Executive Change in Control Severance Plan (the “Change in Control
Plan”), which rights shall continue in accordance with, and subject to the terms
of, the Change in Control Plan. The parties agree both (i) that Glass shall not
receive duplicative payments under this Agreement and the Change in Control
Plan, and (ii) that if a payment is required to be provided both under this
Agreement and under the Change in Control Plan, Glass shall receive the payment
more favorable to him.

      10.8 Entire Agreement. This Agreement is intended by the parties hereto to
be the final expression of their agreement with respect to the subject matter
hereof and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made. This Agreement may be modified only by a written instrument
signed by each of the parties hereto.

      10.9 Recitals. The Recitals to this Agreement shall form a part of this
Agreement.

E-18



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.



  JEFFERSON-PILOT CORPORATION

[CORPORATE SEAL]



  By:  /s/ DAVID A. STONECIPHER

 

--------------------------------------------------------------------------------

  Name: David A. Stonecipher   Title:  Chief Executive Officer     /s/ DENNIS R.
GLASS  (SEAL)  

--------------------------------------------------------------------------------

  Dennis R. Glass

E-19